Citation Nr: 0932967	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  What rating is warranted for residuals of a left knee 
sprain with arthritis, from March 11, 2004 through August 6, 
2006? 

3.  What rating is warranted for residuals of a total left 
knee replacement since October 1, 2007?

4.  Entitlement to a rating in excess of 10 percent for a 
right knee sprain with arthritis.

5.  What is the proper rating for a right eye corneal scar, 
status post foreign body removal with corneal erosion 
syndrome, for the period from March 11, 2004 through May 20, 
2007?

6.  What rating is warranted for a right eye corneal scar, 
status post foreign body removal with corneal erosion 
syndrome, since May 21, 2007 through January 3, 2008?

7.  What rating is warranted for a right eye corneal scar, 
status post foreign body removal with corneal erosion 
syndrome, since January 4, 2008?

8.  Entitlement to a compensable rating for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the RO.  

During an April 2009 hearing before the undersigned the 
Veteran raised contentions to the effect that he was entitled 
to a total rating due to individual unemployability caused by 
his service connected disabilities.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issues of entitlement to service connection for a back 
disability, and entitlement to increased ratings for left and 
right knee disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 11, 2004 through May 20, 2007, 
the Veteran's right eye corneal scar, status post foreign 
body removal with corneal erosion syndrome, was manifested by 
no worse than corrected distant vision of 20/40.

2.  Since May 21, 2007, the Veteran right eye corneal scar, 
status post foreign body removal with corneal erosion 
syndrome, has been manifested by active pathology.

3.  The Veteran's bilateral hearing loss disability is 
manifested primarily by Level III hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  For the period from March 11, 2004 through May 20, 2007, 
the criteria for a compensable rating for a right eye corneal 
scar, status post foreign body removal with corneal erosion 
syndrome, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.84a, Diagnostic Code 6009 (2008).

2.  From May 21, 2007 through January 3, 2008, the criteria 
for a 10 percent rating for a right eye corneal scar, status 
post foreign body removal with corneal erosion syndrome, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.84a, Diagnostic Code 6009 (2008).

3.  Since January 4, 2008, the criteria for a rating in 
excess of 10 percent for a right eye corneal scar, status 
post foreign body removal with corneal erosion syndrome, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, 
Diagnostic Code 6009 (2008).

4.  The criteria for a compensable rating for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duties to assist the Veteran in the development of his claims 
of entitlement to increased ratings for his right eye 
disorder and bilateral hearing loss.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met those duties.

In March 2005, the RO received the Veteran's claims for 
increased ratings, and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of those applications, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by him and notice of the evidence 
VA would attempt to obtain.  38 U.S.C.A. § 5103(a).  VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disabilities, the evidence 
had to show that such disabilities had worsened, and he was 
provided notice of the rating criteria used in evaluating his 
disorders.  He was provided notice how effective dates are 
assigned.

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims.  The RO obtained 
the Veteran's relevant VA treatment records, and examined the 
Veteran in June and July 2006, as well as in January 2008 to 
determine the extent of impairment due to those disabilities.  
Finally, the Veteran testified at his hearings on appeal in 
October 2007 and April 2009.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Therefore, the Board 
will proceed to the merits of the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Right Eye

The Veteran contends that the noncompensable and compensable 
ratings in effect from March 11, 2004 through January 3, 
2008, and since January 4, 2008 respectively do not 
adequately reflect the levels of impairment during either 
time frame.  Therefore, he maintains that increased ratings 
are warranted.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that for 
the period from March 11, 2004 through May 20, 2007, the 
preponderance of the evidence is against entitlement to a 
compensable rating.  For the period from May 21, 2007 through 
January 3, 2008, the preponderance of the evidence supports a 
10 percent rating for the Veteran's service-connected right 
eye disability.  Finally, for the period since January 4, 
2007, the preponderance of the evidence is against a rating 
in excess of 10 percent.  

Unhealed residuals of a right eye injury are rated in 
accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6009.  
Under that code, an unhealed injury of the eye, in chronic 
form, will be rated from 10 percent to 100 percent based upon 
the extent of impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, with an 
additional 10 percent added during the continuance of active 
pathology.  The minimum evaluation during active pathology is 
10 percent.  

Where, as here, the Veteran has service-connected disability in 
one eye only, the visual acuity in the non-service-connected 
eye is considered normal for the purposes of computing the 
service-connected disability rating, unless the claimant is 
totally blind in both eyes.  38 U.S.C.A. § 1160(a)(1); 
38 C.F.R. § 3.383(a)(1).  This interpretation of the rating 
schedule corresponds with the general proposition that VA may 
not provide compensation for non-service connected disability 
unless specifically authorized by statute.  Boyer v. West, 12 
Vet. App. 142, 144-5 (1999).  Moreover, it comports with 
interpretation of the rating schedule issued by VA's General 
Counsel.  VAGCPRECOP 32-97; 62 Fed. Reg. 63605 (1997).  
Although regulations have since been issued with respect to 
rating unilateral hearing loss, that interpretation is still 
applicable for the period prior to those regulations.  
Therefore, because there is no evidence that the Veteran is 
blind in his non-service-connected left eye, his visual acuity 
in that eye will be considered 20/20.

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. 
§ 4.84(a), 6061 to 6079.  Generally, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating visual acuity.  38 C.F.R. § 4.75.  A noncompensable 
rating is warranted for visual acuity of 20/40 in the 
service-connected eye and 20/20 vision in the nonservice-
connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6080.  The method for determining 
the extent of the contraction of the visual field is set 
forth in 38 C.F.R. §§ 4.76 and 4.76(a).  

A review of the evidence discloses that the Veteran had 
consultations with the VA Optometry or Ophthalmology service 
in March 2005, September 2006, and May 2007.  He also had a 
VA examination in July 2006.  During those times his primary 
complaint was blurred vision, and the refractory power on his 
eyeglasses was adjusted.  On each occasion, his visual acuity 
with glasses was at least 20/40 in the right eye, and there 
was no evidence of visual field impairment.  Moreover, he did 
not complain of eye pain, and there was no evidence of 
episodic incapacity or a need for rest due to his left eye 
disability.  Indeed, the July 2006 VA examiner stated that 
the corneal scar on the Veteran's right eye was not visually 
significant and was productive of no sequelae.

In March 2005, the VA consultant noted the presence of slight 
tear debris.  However, there were no findings of active 
pathology.  The reports of the July 2006 VA examination and 
of the September 2006 ophthalmologic consultation were 
similarly negative.  Thus, the preponderance of the evidence 
was against the assignment of a compensable rating on that 
basis.  

During his May 21, 2007, ophthalmologic consultation the 
Veteran's corrected visual acuity for distance was 20/20.  
However, he demonstrated active eye pathology manifested by 
tear film instability in each eye.  Although early cataracts 
and blepharitis were also present, bilaterally, there were no 
findings that they were associated with the Veteran's 
service-connected right eye disability.  

On January 4, 2008, the Veteran was examined by the same 
physician who had examined him in July 2006.  The Veteran's 
corrected visual acuity for distance was 20/20, bilaterally.  
As before, there were no findings of visual field impairment, 
pain, episodic incapacity, or the need for rest attributed to 
the Veteran's right eye disability.  However, the examiner 
did confirm the presence tear film instability in the 
Veteran's right eye.  He attributed that instability to the 
Veteran's service-connected right eye corneal erosion 
syndrome.  Although the examiner also noted the presence of 
dry eyes, bilaterally, he stated that they were unrelated to 
the Veteran's service-connected right eye disability.  

The report of a VA ophthalmologic consultation later in 
January 2008 confirmed the presence active tear instability.  
Based on that report, the RO increased the rating for the 
Veteran's service-connected right eye disability to 
10 percent, effective January 4, 2008.  However, after 
reviewing the record, it is apparent that such pathology has 
been present since May 21, 2007.  Although bilateral in 
nature, it had, nonetheless, been present in the right eye.  
Thus, the manifestations of the Veteran's right eye 
disability met or more nearly approximated the criteria for a 
10 percent on May 21, 2007.  At the very least, there was an 
approximate balance of evidence both for and against the 
claim for a 10 percent rating.  Then, as now, such 
circumstances required that all reasonable doubt be resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  Accordingly, a 10 percent rating was warranted for 
the Veteran's service connected right eye disability, 
effective May 21, 2007.  In effect, that action raised the 
rating for the Veteran's right eye disability from 
noncompensable to 10 percent for the period from May 21, 2007 
through January 3, 2008.  To that extent, the appeal is 
allowed.

The remaining question is whether a rating in excess of 10 
percent is warranted for the Veteran's right eye disability 
for the period since May 21, 2007.  In this regard, the 
preponderance of the evidence is against such an action.  The 
May 21, 2007 Ophthalmology Consultation report of the 
Veteran's January 2008 VA eye examination, and the 
consultation with the VA Ophthalmology Service later that 
month shows that his right eye disability continues to be 
manifested by no more than pathology manifested by tear film 
instability.  His corrected visual acuity for distance is no 
worse than 20/40 in the right eye.  Because he is considered 
to have 20/20 vision in his nonservice-connected left eye, 
such visual acuity does not provide a basis for an increased 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  Moreover, 
he demonstrates no visual field impairment, pain, episodic 
incapacity, or the need for rest attributable to his service-
connected right eye disability.  There is evidence of 
bilateral blepharitis, dry eyes, and early cataracts; 
however, the preponderance of the evidence shows that those 
manifestations are unrelated to his service-connected right 
eye disability.  Accordingly, a 10 percent rating and no more 
is warranted for that disorder, effective May 21, 2007.  

Hearing Loss 

The Veteran contends that the noncompensable rating for his 
service-connected hearing loss does not adequately reflect 
the level of impairment cause by that disorder.  Therefore, 
he maintains that a compensable evaluation is warranted.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran does not meet or nearly approximate the criteria for 
a compensable rating.  Therefore, a compensable evaluation is 
not warranted, and this claim is denied.
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment.  A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

A review of the record discloses that the Veteran had 
audiologic consultations in April and May 2005, March 2006, 
and January 2008 and that he underwent VA audiologic 
examinations in July 2006 and January 2008.  

The consultation with the VA Audiology service in March 
revealed that the Veteran had speech recognition ability of 
84 percent in the right ear and 76 percent in the left ear.

During VA audiologic testing in July 2006, the Veteran's pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
42
85
LEFT
25
30
55
75

After rounding, the average pure tone threshold in each ear 
was 46 decibels.  

Speech audiometry revealed speech recognition ability of 80 
percent, bilaterally.

During an audiologic evaluation in January 2008, the 
Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
55
95
LEFT
35
45
55
85

After rounding, the average pure tone threshold in the right 
ear was 56 decibels, while the average pure tone threshold in 
the left ear was 55 decibels.  

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.

Later in January 2008, a consultation with the VA Audiology 
service revealed speech recognition ability of 84 percent, 
bilaterally.

The foregoing evidence shows no worse than a puretone 
threshold average of 46 decibels in the applicable 
frequencies, bilaterally.  It also reflects speech 
recognition ability of no worse than 80 decibels in his right 
ear and no worse than 76 decibels in his left ear.  Such 
findings are compatible with Level III hearing in each ear.  
When the numeric designation of Level III in the right ear is 
combined with that in the left, the overall level of hearing 
impairment is commensurate with the noncompensable rating 
currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, 
a schedular compensable rating for the Veteran's service-
connected bilateral hearing loss disability is not warranted.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected right eye disability and his 
bilateral hearing loss disability.  The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Rather, the record shows that the 
manifestations of those disabilities are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a compensable rating for a right eye corneal 
scar, status post foreign body removal with corneal erosion 
syndrome, for the period from March 11, 2004 through May 6, 
2007, is denied.

Entitlement to a 10 percent rating, but no more, for a right 
eye corneal scar, status post foreign body removal with 
corneal erosion syndrome, effective May 21, 2007, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.


REMAND

The Veteran seeks entitlement to service connection for back 
disability and to increased ratings for his left and right 
knee disabilities.  However, after reviewing the record, the 
Board finds that additional development of the record is 
warranted.

With respect to the issue of entitlement to service 
connection for back disability a brief history is warranted.  

In August 1983, the RO denied the Veteran's original claim of 
entitlement to service connection for back disability.  The 
RO noted that the Veteran had been treated in service for 
back disability, characterized as a strain of sorts, but that 
no abnormalities had demonstrated beyond the acute phase of 
his back problem.  Therefore, service connection was denied 
on a direct basis.  The Veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

In January 2002, the Veteran requested that his claim of 
entitlement to service connection for back disability be 
reopened.  Evidence submitted in support of that claim showed 
that he had sustained a herniated disc in a November 1983 
motor vehicle accident.  The RO noted that while such 
evidence was new, it did not show that the Veteran's back 
disability had been incurred in or aggravated by service.  
Therefore, the RO found that the additional evidence did not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the prior denial of entitlement to service 
connection for back disability was confirmed and continued.

The Veteran now seeks service connection for back disability 
on the basis that it is proximately due to or has been 
aggravated by the stresses and overcompensation associated 
with his service-connected knee disabilities.  Therefore, he 
maintains that service connection is warranted on a secondary 
basis.  Such a claim not only presents a new theory of the 
case which has not previously been considered by VA, the 
Veteran has submitted additional evidence to substantiate 
that claim.  Therefore, the Board considers it a new claim, 
requiring a de novo review.  In this regard, the Board notes 
that the Veteran has not had a VA examination with respect to 
the question of secondary service connection.

Although the Veteran seeks entitlement to service connection 
for back disability on a secondary basis, the Board notes 
that the report of the Veteran's service separation 
examination has not been associated with the claims folder.  
However, it could be relevant to the claim, and efforts to 
secure that document should be undertaken.

The Veteran also seeks entitlement to increased ratings for 
his service-connected knee disabilities.  

In its August 1983 decision, the RO found that the Veteran's 
knee disabilities had existed prior to service but had been 
aggravated during service.  During a VA examination following 
service, the Veteran complained of left knee pain and right 
knee swelling.  He stated that his knees had buckled numerous 
times.  He walked with a mild limp and squatted to 30 
degrees, bilaterally, with audible crepitus and difficulty 
getting on his toes.  Medial and lateral instability were one 
plus, bilaterally, and the diagnosis was a severe sprain of 
both knees with medial and collateral laxity.  

Service connection was granted for severe sprains of the left 
and right knee, and a 10 percent rating was granted for each 
knee. 

In November 1983, the Veteran was driving a semi tractor 
trailer which rolled over, causing a compound, comminuted 
fracture of his left patella.  He underwent surgery, which 
included irrigation and debridement of the left patella with 
repair of the quadriceps mechanism.  Thereafter, he had 
multiple reconstructions, including arthroscopic surgery in 
May 2001 and December 2005.

In December 2000, the Veteran fell and sustained a posterior 
ligament tear and a probable left posterior medial meniscal 
tear.  In May 2001, he underwent a left knee arthroscopy to 
repair the damage.  Thereafter, he continued to complain of 
pain, and in December 2004, he underwent arthroscopic 
reconstruction of his left posterior cruciate ligament and a 
partial medial meniscectmy.  Nevertheless, the Veteran 
continued to complain of pain.  In August 2006, he underwent 
a total left knee replacement.

During his April 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that due to his back and 
knee disabilities, he was receiving Social Security benefits 
and that he had also received workmans compensation benefits 
through the state of Ohio.  Those records have not been 
associated with the claims folder; however, that could well 
be relevant to a proper resolution of the Veteran's claims.  
Accordingly, the case is remanded for the following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development 
of his claims.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  This must 
include, but is not limited to, notice to 
the Veteran of the criteria for 
entitlement to service connection for 
back disability on a secondary basis.  
38 C.F.R. § 3.310 (2008).  He must also 
be also provided with the criteria for 
rating his service-connected knee 
disabilities.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Through official channels, such as 
the National Personnel Records Center or 
the Service Department, request the 
report of the Veteran's service 
separation examination.  Also request 
that the Veteran provide any such record 
he may have in his possession.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Request that the Social Security 
Administration furnish copies of the 
records associated with his award of 
Social Security benefits.  This must 
include, but is not limited to, a copy of 
the original award letter, copies of all 
medical records used to justify the 
original award, and copies of all medical 
records used to justify continuation of 
the award.  Also request that the Veteran 
provide any such records he may have in 
his possession.  Efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.  Request that the Veteran provide the 
dates when and the state he received 
Workman's Compensation benefits.  Then 
request the associated records directly 
from the Workman's Compensation 
department in each state so identified.  
That request must include, but is not 
limited to, the dates he was receiving 
Workman's Compensation from the state of 
Ohio.  Also request that the Veteran 
provide any such records he may have in 
his possession.  A failure to respond or 
a negative reply to any request must be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the Veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  When all of the foregoing actions 
have been completed, schedule the Veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
back disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a back disability is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  The 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50/50 chance) that any diagnosed low 
back disability is related to his 
incidents of treatment in service.  If 
the examiner replies in the negative, he 
must render an opinion as to whether it 
is at least as likely as not that the 
Veteran's back disability was aggravated 
by service, or by a service connected 
disorder.  If the examiner is not able to 
render either or both opinions without 
resort to speculation, he or she must so 
state.  

In answering this question, please note 
that temporary or intermittent flare-ups 
of the Veteran's back disability(ies) are 
not sufficient to be considered 
aggravation.  Rather, there must be a 
chronic increase in the underlying 
pathology which is greater than would, 
normally, be expected during the natural 
progress of the disability.  Therefore, 
even if there was a chronic increase in 
the Veteran's underlying back disability, 
please state whether or not it was due to 
the natural progress of the disability or 
whether it was due to or aggravated by 
intervening, superseding disease or 
injury.  

6.  Thereafter, schedule the Veteran for 
an orthopedic examination to determine 
the extent of impairment due to his 
service-connected left and right knee 
disabilities.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  To the extent 
possible, the examiner must distinguish 
the Veteran's service-connected left and 
right knee disabilities from any other 
knee disability found to be present, to 
include any knee disorder caused by his 
postsevrice motor vehicle accident in 
November 1983.  If this is not possible 
without resort to speculation, the 
examiner must so state.  

The examiner must report the Veteran's 
range of left and right knee flexion and 
extension, as well as any evidence of 
left and right knee instability.  In so 
doing, the examiner must state whether 
there is evidence of recurrent 
dislocation or subluxation and, if so, 
the associated level of impairment, e.g. 
slight, moderate, or severe.

In determining the level of disability, 
the examiner must consider factors 
affecting functional loss, such as a lack 
of normal endurance and functional loss 
due to pain and pain on use.  
Specifically, the examiner must consider 
whether there is additional limitation of 
motion due to pain on repetitive use or 
that experienced during flare ups.  The 
examiner must also report whether or not 
there is evidence of weakened movement, 
excess fatigability, or incoordination.  

Finally, the examiner must consider the 
effects of the Veteran's left and right 
knee disabilities on his employment or 
his ordinary activity, such as his 
ability to perform activities of daily 
living.  

7.  When all of the foregoing actions 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for back disability and 
entitlement to increased ratings for left 
and right knee disabilities.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


